Order entered March 7, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-01472-CV

                              HEATHER DOBROTT, Appellant

                                                V.

 JEVIN, INC., A TEXAS CORPORATION; AND DANIEL E. PTAK, AN INDIVIDUAL,
                               Appellees

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-00984-2017

                                            ORDER
       The reporter’s record in this accelerated case is past due. By postcard dated January 22,

2018, we notified Sheri J. Vecera, Official Court Reporter for the 199th Judicial District Court,

that the reporter’s record was overdue and directed her to file the reporter’s record within ten

days. By letter dated February 14, 2018, appellant informed the Court of her attempts to contact

Ms. Vecera, regarding the cost and status of the reporter’s record. According to appellant, Ms.

Vecera failed to respond to her requests for information regarding the recorder’s record.

       Accordingly, we ORDER Sheri J. Vecera, to deliver to this Court, within FIVE DAYS

of the date of this order, a copy of her written communication with appellant regarding the status
of the reporter’s record. We additionally ORDER Sheri J. Vecera to file the reporter’s record

within TEN DAYS of the date of this order.

       We DIRECT the Clerk to send copies of this order to:

       Honorable Angela Tucker
       Presiding Judge
       199th Judicial District Court

       Sheri Vecera
       Official Court Reporter
       199th Judicial District Court

       All parties


                                                  /s/    CAROLYN WRIGHT
                                                         CHIEF JUSTICE